Citation Nr: 0108403	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  95-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1978 to May 1980.

The Board of Veterans' Appeals (Board) notes that the initial 
claim on appeal pertained to a March 1994 rating decision 
which reduced the veteran's rating for his left knee disorder 
from 10 percent to noncompensable.  A November 1996 rating 
decision reinstated the 10 percent evaluation, effective June 
1, 1994.  The veteran has continued the appeal.  In October 
1997, the Board remanded this matter for further evidentiary 
development, which was accomplished to the extent possible.  
The case is now ready for appellate consideration.


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by 
symptoms in an unexceptional disability picture that more 
nearly approximate slight, but not moderate or severe 
impairment; ankylosis or impairment of the tibia and fibula 
is not indicated.

2.  The veteran's left knee degenerative joint disease (DJD) 
is manifested by symptoms in an unexceptional disability 
picture that approximate some limitation of motion with pain 
on motion and arthritis.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2000).

2.  The schedular criteria for an evaluation of 10 percent, 
but not greater, for left knee DJD have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board finds that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. § 5103A).  In this regard, the Board observes 
that while the case was in remand status, the veteran was 
afforded a comprehensive Department of Veterans Affairs (VA) 
examination which permits the Board to properly assess the 
veteran's service-connected disability for rating purposes.  
The Board further notes that there is no indication in the 
record that there are any outstanding relevant treatment 
records from any source that are not currently of record.  In 
addition, the Board finds that the veteran has clearly been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to higher ratings based on his service-
connected disability, and that remand for further notice of 
this evidence and applicable criteria under the VCAA would be 
both redundant and an unnecessary waste of appellate time and 
resources. 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2000).

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2000), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2000), based 
upon limitation in flexion and/or extension of the leg.  The 
veteran currently has rating of 10 percent for his left knee 
disorder under Diagnostic Code 5257.  

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  The veteran 
currently has rating of 10 percent for his left knee disorder 
under Diagnostic Code 5257.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

At this point, the Board would note that in the process of 
determining whether a separate compensable rating is 
warranted in this matter for DJD of the left knee, the 
veteran's DJD may not be considered for purposes of 
evaluating any instability in the knees.  More specifically, 
the Board notes that Section 4.14 of title 38, Code of 
Federal Regulations, states that the evaluation of the same 
disability or manifestation under various diagnoses is to be 
avoided.  See also VAOPGCPREC 23-97 (July 1, 1997).  The 
Court has also indicated that the same symptomatology for a 
particular condition should not be evaluated under more than 
one Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  As was noted above, Section 4.7 of title 38, Code 
of Federal Regulations, states that, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."

The above-noted General Counsel Opinion is binding on the 
Board which is constrained to follow its holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

The history of this disability shows that service connection 
for a disorder of the left knee was originally granted by a 
rating decision in April 1981 and assigned a noncompensable 
rating, effective from May 1980, based on service medical 
records and VA medical examination.  Service medical records 
were found to reveal treatment for a laceration of the left 
knee as a result of a fall during service.  

VA medical examination in March 1981 revealed no limitation 
of motion of the left knee and that a residual scar was not 
tender and did not interfere with function of the leg.

A June 1990 rating decision increased the evaluation of this 
disability to 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, based on June 1990 VA medical examination.  While 
range of motion of the left knee was from 5 degrees 
hyperextension to 135 degrees flexion, X-rays were 
interpreted to reveal squaring of the medial femoral condyle 
bilaterally with osteophytes which were palpable medially.  
Scars of the left knee were found to exhibit only slight 
tenderness and numbness.  Although the regional office (RO) 
noted treatment for knee pain in 1988 and 1989, as a result 
of an October 1989 assessment of resolved left knee pain, the 
effective date of increase was the date of the February 1990 
application to reopen.  

Thereafter, following additional VA examination in August 
1992 which revealed negative findings, the veteran was 
advised in October 1992 of the RO's intention to reduce the 
rating for the veteran's left knee disorder to 
noncompensable, and following the receipt of additional 
evidence, a March 1994 rating decision reduced the veteran's 
10 percent evaluation to noncompensable, effective from June 
1, 1994.  The veteran voiced disagreement with the March 1994 
rating decision at the time of a hearing in July 1994.

At the veteran's personal hearing in July 1994, the veteran 
produced VA treatment records from 1994 and contended that 
his left knee disorder had worsened over the previous three 
to four years (transcript (T.) at pp. 1-5).  His work 
activities were limited in that he was unable to consider 
positions involving prolonged standing, walking or climbing 
stairs (T. at p. 6).  He was also unable to participate in 
certain exercise programs and certain sport activities such 
as jogging (T. at p. 6).  The veteran indicated that he had 
been taking pain medication since November 1988 and that he 
had been undergoing periodic treatment with the VA (T. at p. 
7).  The veteran further noted being able to walk as much as 
a mile without the use of a cane or knee brace (T. at p. 9).  
At this time, the veteran was wearing a brace on the knee, 
and noted that he had a cane available as necessary (T. at p. 
10).  The knee brace was apparently issued to the veteran 
approximately a week to a week and a half earlier (T. at p. 
11).  He stated that he would wear the brace all day and 
would use the cane when off duty (T. at p. 12).  

VA outpatient treatment records for the period of January to 
May 1994 reflect that in April 1994, the veteran complained 
of left knee pain for the previous 4 to 6 weeks, and that he 
was requesting a knee brace/cane.  In May 1994, the veteran 
was issued a patella stabilization sleeve for the left knee, 
and later in that month, the assessment included knee pain, 
and it was noted that the veteran had been using a cane.

A June 1994 VA rehabilitation counseling report reflects the 
assessment that the left knee disability and a nonservice-
connected right leg injury made it extremely difficult for 
the veteran to do any type of physical labor, that the 
veteran's disabilities were quite observable, and that he had 
to walk with a cane.  

Private medical record from later in June 1994 reflect that 
the veteran's left knee was measured for a custom sleeve for 
patella instability and was provided with the sleeve 
approximately one week later.  

VA outpatient records for the period of July to September 
1994 reflect that in July and August 1994, the veteran 
continued to complain of left knee pain.

VA joints examination in September 1994 revealed that the 
veteran related the history of his in-service left knee 
injury and that he currently was using a cane and knee 
support.  Current symptoms consisted of discomfort along the 
medial aspect of the knee, and pressure, discomfort and pain 
under the kneecap.  Pain would accompany the climbing of 
stairs in addition to weakness.  Activities such a driving 
and walking were also limited.  Although the veteran 
presented with a cane and knee sleeve, there were no skin 
marks or compression of the subcutaneous tissues.  The 
veteran walked with a slow gait but could walk on heels and 
toes and did a good squat, although he reportedly rose with 
some discomfort in the anterior aspect of the left knee.

A scar on the supermedial aspect of the left knee was 
nontender and nonadherent.  There was also some mild 
tenderness over the medial femoral condyle on the left knee, 
and symmetrical crepitus was noted bilaterally.  It was also 
noted that the veteran came into extension and passed 
throughout about 35 degrees of flexion with a symmetrical 
subpatellar snap bilaterally.  His range of motion was 
between 0 and 140 degrees, and the patella was found to be 
clinically stable without apprehension signs.  X-rays were 
interpreted to reveal negative findings.  The diagnosis 
included a healed laceration and symmetrical patellar 
crepitus without chronic synovitis or acute inflammatory 
changes.

VA records referencing the veteran's prescriptions for 1994 
to 1995 reflect the issuance of prescriptions relating to 
medication for knee pain.

Private records from February 1995 reflect that the veteran 
requested a new elastic knee orthosis.  Approximately eleven 
days later, it was noted that the new orthosis was a good fit 
and he was given instruction as to its use.  

A report from a physical capacity evaluation in April 1995 
reveals that the veteran was able to work at a light-medium 
physical demand level, with specific acceptable leg lift 
capability of 25 pounds.  While the veteran was noted to 
exhibit a moderate pain profile, it was also noted that his 
use of a straight point cane was deemed to be evidence of 
inappropriate behavior.  Single leg stance and heel-toe 
walking were noted to be very impaired, however, there were 
no indications of decreased balance at any other time during 
the evaluation.  Isokinetically, at speeds of 60 degrees per 
second, the veteran's left lower extremity had a 6 percent 
extension deficit and a 14 percent flexion deficit.  At 
speeds of 150 degrees per second, he had a deficit of 14 
percent in extension and 34 percent in flexion.  The examiner 
noted that the veteran scored below average in both fitness 
and strength (all below the 10 percent normal), that his 
biomechanics were also quite poor, and that a conditioning 
program might be indicated to improve fitness and strength.

VA outpatient records from October 1996 to January 1997 
reflect that in October 1996, the veteran complained of 
bilateral knee pain on climbing and descending stairs.  With 
respect to the veteran's DJD of the left knee, it was noted 
that the veteran had been wearing a brace for the previous 
two years.  In January 1997, the veteran complained of left 
knee pain for the previous 15 years.  The range of motion of 
the left knee was between 0 and 110 degrees, and slight pain 
was noted in the suprapatellar region.  X-rays were 
interpreted to be negative for DJD.  The assessment was to 
rule out strain of the left knee.

S.H.S. medical records from July 1997 reflect that the 
veteran reported slipping while on some stairs and 
aggravating his left knee, with which he had been having 
prior difficulty.  He further reported that he had been 
wearing a brace 10 to 14 hours a day for the previous three 
years, and that he noticed increased pain with walking.  It 
was noted that the veteran was wearing a hinged open patella 
knee sleeve and had 2 straight canes.  His range of motion 
was within normal limits, but crepitus was noted, as was a 
short arc of the quadriceps at the left knee patellofemoral 
joint.  In the assessment, it was noted that the veteran 
presented deconditioning in the right and left lower 
extremities.

S.H.S. medical records from August 1997 reflect complaints of 
continuing knee pain, and a physical therapy progress report 
dated the same month indicates that the veteran reported 
weakness in the left knee, especially when 
ascending/descending stairs.  He reportedly denied pain and 
avoided those activities that aggravated his knee, and both 
active and passive range of motion was found to be within 
normal limits, with lower extremity muscle strength being 
4+/5 throughout at the hip and knee.  

VA outpatient records from October 1997 indicate that the 
veteran continued to complain of problems with his left knee.

Additional records from S.H.S. for the period of February to 
August 1998 reflect that in February 1998, the veteran 
complained of mild pain at the kneecap while using stairs and 
walking, and that there was increased pain by the end of the 
day.  Some tenderness was noted on examination but there was 
no crepitus with patellar grinding on either knee.  S.H.S. 
records from June reveal no laxity or tenderness, but in 
August, the veteran complained of more fatigue in the left 
leg.  It was also indicated that although the veteran was 
using a cane, he ambulated without antalgia.

VA Joints examination in October 2000 revealed that the 
veteran had been seen by this same examiner previously in 
both June 1990 and September 1992.  At this time, it was 
noted that the veteran was being careful with his activities 
and taking medication, and that his discomfort level 
permitted operating a car for about 30 minutes and walking 
for about 5 minutes, both of which were limited by knee pain.  
Knee pain was indicated to be occasional on the right and 
rather severe on the left.  The left knee was also noted to 
have some questionable occasional collapsing, which was not 
indicated to be much of a problem.  There was no locking of 
either knee.  Left knee pain was mostly anterior at the 
patellar and the veteran had subjective feelings of weakness 
in the left knee which involved the whole extremity.  Flare-
ups with activity predominantly bothered the left knee, and 
occurred on most days with standing, walking or stair 
climbing.  Resting for 20 minutes was noted to be helpful and 
the best part of the day for the left knee was the morning.  
The most cumbersome problem in the previous three months was 
his left knee problem.  

Objective examination revealed some limping with the left 
knee, although the veteran was able to rise on the toes and 
heels.  There was mild valgus of the knees bilaterally, and 
knee motion on the various examinations was found to remain 
similar with some slight differences.  Hyperextension was 
found to 8 degrees bilaterally, and flexion was to 140 
degrees on the right and 130 on the left, actively, and 135 
degrees passively.  Movement without pain was from 0 to 95 
degrees, occasionally with very slight pain.  In general, the 
pain with full movement was mild on the right and bothersome 
on the left.  The left knee was also noted to have increased 
fluid.  Patellar pain and crepitation was moderate on the 
right and severe on the left.  There was a one-centimeter 
scar proximal to the medial corner of the left patella, and 
another .5 centimeter scar on the medial one-half of the left 
patella.  Left knee pain was reportedly mostly at the patella 
when it occurred.

The examiner noted that his previous report from 1990 noted 
definite degenerative squaring of the medial/femoral condyle 
that included an osteophyte ridge of 3 millimeters.  The 
patella was also found to have one millimeter osteophytes.  
Subsequent VA X-rays reports from 1992 and 1994 were 
interpreted by other physicians to reveal negative findings.  
Further X-rays were ordered at this time.

In his assessment, the examiner noted that the left knee 
developed chronic pain in the military which had persisted 
and is diagnosed as chronic synovitis plus symptomatic 
patellar chondromalacia plus some bothersome scarring and 
early degenerative arthritis.  Increased joint fluids were 
also found to substantiate that the left knee was having some 
problems.  The examiner further commented that the veteran's 
subjective symptoms and flare-up problems supported a 35-
degree decrease in left knee flexion.  With respect to 
visible signs of subjective pain, the veteran guarded the 
movement of the left knee to minimize pain, and some facial 
changes were noted.  The examiner opined that X-ray findings 
of degenerative changes in 1990 were probably direct sequelae 
of difficulties that started in the military.  As for the 
October 2000 X-rays, while the examiner noted that these were 
interpreted to reveal negative findings, he continued to 
believe that the earlier studies evidenced degenerative 
changes.



II.  Analysis 

The Board has reviewed the pertinent evidence of record, and 
again notes that the veteran's left knee is currently rated 
at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
As will be shown more fully below, since the evidence at no 
time is reflective of the type of limitation in flexion or 
extension that warrants an evaluation in excess of 10 percent 
for limitation of flexion of either leg under Diagnostic Code 
5260, or limitation of extension under Diagnostic Code 5261, 
in order to justify a higher evaluation, the Board will 
address Diagnostic Code 5257 and other applicable diagnostic 
criteria.  

As was noted earlier, Diagnostic Code 5257 provides that for 
"knee, other impairment of: recurrent subluxation or lateral 
instability," a 10 percent rating is provided for slight 
impairment, a 20 percent rating is warranted for moderate 
impairment.  The highest schedular rating under this Code of 
30 percent is provided for "severe" impairment.

As was also previously noted, degenerative arthritis, 
including post-traumatic arthritis, which is established by 
X-ray findings will be rated based on limitation of motion of 
the specific joint involved pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  However, in deciding 
entitlement to separate compensable ratings for DJD of the 
left knee, the veteran's DJD may not be considered for 
purposes of evaluating any instability in the knee.  
38 C.F.R. § 4.14.

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the knee or 
impairment of the tibia and fibula by any competent medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  
In addition, although the veteran has at least one surgical 
scar on the left knee, this has not been found to be painful 
and tender (there was a finding of slight tenderness in June 
1990 but no subsequent similar findings) so as to warrant a 
10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2000).  There has also been no objective evidence of 
nerve damage so as to justify a separate or higher evaluation 
for nerve damage pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520-8540 (2000).  Therefore, the Board concludes that 
the only Diagnostic Codes which may afford the veteran an 
increased rating based on the medical evidence which is 
currently of record would be Diagnostic Code 5257, which 
would permit a 20 percent evaluation for moderate impairment 
of each knee and/or Diagnostic Codes 5003, 5010, which could 
provide a basis for an award of a separate compensable rating 
for arthritis of each knee.

Since 1994, the veteran has consistently complained of left 
knee pain.  The record also reflects that he has consistently 
used a knee brace since approximately June 1994 and a cane to 
assist with ambulation.  While the record is replete with 
subjective complaints of left leg weakness, and it is 
undisputed that various braces have been issued, a large 
number of objective evaluations in both outpatient and 
examination settings discloses minimal, if any, clinical 
evidence of subluxation or lateral instability of the left 
knee.  Because the record reflects a great many evaluations 
in which an objective testing for subluxation or laxity was 
negative, the Board must attach greater probative weight to 
the objective evidence as opposed to the subjective 
perceptions of a lay claimant.  Further, in light of this 
record, the Board finds several opinions questioning the 
veteran's need for a brace and/or a cane to be entitled to 
some probative weight.  In September 1994 the provider noted 
there were no skin marks or compression consistent with 
prolonged use of a knee sleeve.  In another example in April 
1995, there was noted to be evidence of inappropriate 
behavior.  Plainly, the objective evidence and medical 
opinion evidence fails to demonstrate moderate or severe 
impairment.  There is no medical opinion of record indicating 
that more than slight impairment due to recurrent subluxation 
or lateral instability is objectively supported.  
Accordingly, the Board is unable to conclude that more than 
slight impairment due to recurrent subluxation or lateral 
instability is present.  Thus, the Board finds that no more 
than a 10 percent evaluation is warranted for the left knee 
under Code 5257.  Because pain is part of the consideration 
for the additional rating assigned for the left knee under 
Code 5003 and 5010 below, it can not also form the basis for 
a higher evaluation under Code 5257 without violating the 
rule against pyramiding.  38 C.F.R. § 4.14 (2000).

On the other hand, entitlement to an additional separate 
compensable rating for arthritis of the left knee remains for 
consideration.  Flexion is actually not compensable until 
limited to at least 45 degrees, and the most significant 
limitation of flexion on this record is 95 degrees without 
pain.  Even assuming the assessment of the most recent 
examiner that flare-ups of symptoms equated to a further 35 
degree loss of flexion of the knee, and assuming that was 35 
degrees less than 95 degrees, or 60 degrees (which is not 
clear, but is the most favorable interpretation of the report 
for the veteran) it still would not support a compensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
There is also no evidence of any compensable limitation of 
extension of the left leg.  However, the Board finds that 
there is sufficient evidence of limitation under the 
Diagnostic Codes for arthritis based upon pain on motion to 
justify a minimum rating of 10 percent for the left knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Thus, the Board finds that limitation of motion with pain on 
motion and findings of arthritis do entitle the veteran to a 
separate 10 percent rating for DJD of the left knee.  There 
is no showing, however, that the functional loss due to pain 
on motion more nearly approximates the limitation of motion 
contemplated in ratings above 10 percent.  38 C.F.R. §§ 4.14, 
4.40, 4.45, and 4.59.  In sum, the veteran's significant left 
knee disorder produces manifestations that warrant a separate 
rating for instability under Code 5257 and arthritis with 
limitation of motion with pain on motion under Codes 5003, 
5010.  The Board further finds that these awards contemplate 
all of the current functional disability of the left knee 
inhibiting the veteran's ability to work and still higher 
ratings for the disability in the left knee are not 
warranted.  There is no approximate balance of positive and 
negative evidence as to any higher evaluations and thus the 
benefit of the doubt doctrine is not for application in that 
regard.

The Board also finds that a higher evaluation is not 
warranted under 38 C.F.R. § 3.321.  The Board cannot conclude 
that the disability picture as to the veteran's left knee 
disorder is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  While the record does reflect 
chronic symptoms and periodic medical care for those 
symptoms, there has been no recent or frequent 
hospitalization for this disability.  In summary, the Board 
finds that the record does not indicate an exceptional or 
unusual disability picture so as to warrant an extraschedular 
rating.


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disorder is denied.

Entitlement to a 10 percent rating for left knee DJD is 
granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

